Metcalf, J.
It is true, as contended by the plaintiffs’ counsel, that it was not open to the defendant at the trial to take the ground that the sale by the plaintiffs to the defendant, if made in the State of New York, was illegal; for the defendant, by his answer, had confined himself to proving a sale of liquors at West Stockbridge in this county, with knowledge that they were to be resold in violation of the laws of this commonwealth.
Still it is very clear that his right to cross-examine the plaintiffs or their witnesses, upon any part of the defence thus pleaded by him, could not be taken away or limited by the plaintiffs’ evidence (which the defendant might at any subsequent stage of the trial contradict or control) that the sale was made in another state. The error in the ruling of the judge who presided at the trial seems to have consisted in treating the statement of a fact by the plaintiffs in their testimony as equivalent to the conclu*282sive establishment of that fact against the defendant. We think the defendant might well show by the plaintiffs that the liquor was sold with knowledge that it was to be resold in violation of the laws of this commonwealth, and rely upon other testimony to prove that the sale was made at the place alleged in the answer.
The question whether the plaintiffs had any right to sell liquors in the State of New York was immaterial, and rightly ruled out. But-for the refusal to permit the other questions to be put the Exceptions must be sustained.